Case 3:20-cv-00251-DJN-RCY Document 8 Filed 10/29/20 Page 1 of 2 PagelD# 21

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
RANDOLPH K. MORSE,
Plaintiff,
Vv. Civil No. 3:20ev251 (DJN)
BEVERLY CAREY,
Defendant.
MEMORANDUM OPINION

On April 7, 2020, Plaintiff Randolph K. Morse (“Plaintiff”), a Virginia inmate
proceeding pro se, filed this action under 42 U.S.C. § 1983. (ECF No. 1.) To state a viable
claim under 42 U.S.C. § 1983, a plaintiff must allege that a person acting under color of state law
deprived him or her of a constitutional right or of a right conferred by a law of the United States.
See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998)
(citing 42 U.S.C. § 1983). In his current complaint, Plaintiff failed to identify the constitutional
right allegedly violated. Accordingly, by Memorandum Order entered on August 28, 2020, the
Court directed Plaintiff to submit a particularized complaint within fourteen (14) days of the date
of entry thereof. (ECF No. 6.) The Court warned Plaintiff that the failure to submit the

particularized complaint would result in the dismissal of the action.
Case 3:20-cv-00251-DJN-RCY Document 8 Filed 10/29/20 Page 2 of 2 PagelD# 22

More than fourteen (14) days have elapsed since the entry of the August 28, 2020
Memorandum Order. Plaintiff failed to submit a particularized complaint. Accordingly, this
action will be DISMISSED WITHOUT PREJUDICE.

An appropriate order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to
Plaintiff.

/s/
David J. Novak WY
United States District Judge

Richmond, Virginia
Dated: October 29, 2020

 

ht
